Appellant was convicted of burglary, his punishment being assessed at two years confinement in the penitentiary.
The case is one of circumstantial evidence. The facts show that the house was broken, entered and goods taken from it belonging to the alleged owner. Appellant and his companion, when accosted by the officers, admitted taking the goods, or at least informed the officers where the goods were, and to which place they accompanied the officers and turned the goods over to said officers. Appellant was wearing a stick-pin, which was one of the articles stolen.
There are no bills of exception in the record. There are three grounds in the motion for new trial, the first being the verdict and judgment are not supported by any legal evidence, and is against the great weight and preponderance of the evidence; second, because the court erred in admitting evidence; and, third, because the court erred in his charge to the jury. There are no bills of exception reserved to the admission of any evidence, and the above is the entire statement in the motion for new trial in regard to this matter. The statement in the third ground that the court erred in his charge to the jury is too general; it does not point out anything, or what part of the charge was erroneous, nor in what respect. We are of opinion that the circumstances are sufficiently strong to show that appellant was guilty of taking the property which was found in his possession and turned over to the officers. There was no controversy as to the entry into the rooms by force.
The judgment is affirmed.
Affirmed. *Page 483